Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.        Claims 1 - 11 are pending.  Claims 1, 10, 11 are independent.    File date is 1-28-2021.  

Claim Rejections - 35 USC § 102  
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.        Claims 1 - 3, 5 - 7, 9 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cloonan et al. (US PGPUB No. 20040001493).     	
 
Regarding Claims 1, 10, 11, Cloonan discloses a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process and an information processing apparatus and an information processing method, the process and the apparatus and the method comprising:
a)  detecting a target data flow in a data flow group when receiving the data flow group and performing a merging process of the data flow group, the data flow group including a plurality of data flows processed at respective bases, the target data flow having a delay time that satisfies a predetermined condition; (Cloonan  ¶ 023, ll 1-7: port packets sent and received are coupled to respective groups of computers; ¶ 024, ll 1-14: port 0 (data flows) coupled to computer in group 46; ports 1 and 2 (data flows) coupled to gateways; (grouping of nodes associated with groups); ¶ 060, ll 1-7: packet has a current latency greater than or equal to a minimum desired latency threshold value (i.e. predetermined condition)) and
b)  executing rearrangement of a generation element of the target data flow to an environment such that differences between delay times of the plurality of data flows are reduced. (Cloonan ¶ 083, ll 1-3: scheduling algorithm: selection of packets to be transmitted to output port; ¶ 016, ll 1-7: monitors latency of every packet passing through system and uses that information to dynamically adjust performance of a scheduling algorithm; ¶ 025, ll 1-9: higher priority data flows getting preferential treatment such as more bandwidth thereby enabling more rapid transport and lower latency (i.e. reduced delay))    

Furthermore for Claim 10, Cloonan discloses wherein a memory; and a processor coupled to the memory and the processor configured to perform operations. (Cloonan ¶ 022, ll 1-8: several computers (i.e. indicates processor coupled to memory, instruction execution) of subscribers are operatively coupled to distribution network over which data packets are transmitted to and received from data system; ¶ 088, ll 1-5: "CMTS" and "data system" should be considered to include any kind of computer (processor coupled to memory, instruction execution), router, or switching system that schedules, provides, or otherwise attempts to provide different levels of service to data flows.)

Regarding Claim 2, Cloonan discloses the non-transitory computer-readable recording medium according to claim 1, wherein the generation element is input data related to generation of the target data flow, or processing unit data partitioned when data is processed. (Cloonan ¶ 016, ll 1-7: monitors latency of every packet passing through system and uses that information to dynamically adjust performance of a scheduling algorithm; (process inputs to data flows))

Regarding Claim 3, Cloonan discloses the non-transitory computer-readable recording medium according to claim 1, the process further comprising: executing the rearrangement of the generation element from a first location in which the generation element is currently arranged to a second location different from the first location or from a first base to a second base different from the first base, the first location and the second location being within the first base. (Cloonan ¶ 016, ll 1-7: monitors latency of every packet passing through system and uses that information to dynamically adjust performance of a scheduling algorithm; ¶ 025, ll 1-9: higher priority data flows getting preferential treatment such as more bandwidth thereby enabling more rapid transport and lower latency (i.e. reduced delay))      

Regarding Claim 5, Cloonan discloses the non-transitory computer-readable recording medium according to claim 4, the process further comprising:
a)  detecting a maximum delay time and a minimum delay time among delay times of the plurality of data flows; (Cloonan ¶ 029, ll 1-5: latency characteristics; (minimum desired latency and maximum desired latency))    
b)  obtaining a first difference between the maximum delay time and the average delay time; (Cloonan ¶ 029, ll 1-5: yields a desired range (i.e. difference) between minimum desired latency and maximum desired latency)    
c)  obtaining a second difference between the minimum delay time and the average delay time; (Cloonan ¶ 029, ll 1-5: yields a desired range (i.e. difference) between minimum desired latency and maximum desired latency)      
d)  detecting, as the target data flow, a data flow having the maximum delay time when the first difference is larger than the second difference; (Cloonan ¶ 029, ll 5-10: scheduling algorithm attempts to transmit packets to their destination so that the actual latency experienced by packets is greater than or equal to the minimum desired latency and less than or equal to the maximum desired latency; ¶ 016, ll 1-7: monitors latency of every packet passing through system and uses that information to dynamically adjust performance of a scheduling algorithm) and
e)  detecting, as the target data flow, a data flow having the minimum delay time when the second difference is larger than the first difference. (Cloonan ¶ 029, ll 5-10: scheduling algorithm attempts to transmit packets to their destination so that the actual latency experienced by packets is greater than or equal to the minimum desired latency and less than or equal to the maximum desired latency; ¶ 025, ll 1-9: higher priority data flows getting preferential treatment such as more bandwidth thereby enabling more rapid transport and lower latency (i.e. reduced delay); ¶ 016, ll 1-7: monitors latency of every packet passing through system and uses that information to dynamically adjust performance of a scheduling algorithm)    

Regarding Claim 6, Cloonan discloses the non-transitory computer-readable recording medium according to claim 3, the process further comprising:
a)  detecting a first maximum delay time and a first minimum delay time among delay times of the plurality of data flows in a case where the generation element is arranged in a first candidate for the second location; (Cloonan ¶ 066, ll 1-11: latency of every packet is iteratively compared to the maximum latency of all previously tested packets; maximum parameter determined and stored)    
b)  obtaining a first difference between the first maximum delay time and the first minimum delay time; (Cloonan ¶ 029, ll 1-5: yields a desired range (i.e. difference) between minimum desired latency and maximum desired latency)      
c)  detecting a second maximum delay time and a second minimum delay time among delay times of the plurality of data flows in a case where the generation element is arranged in a second candidate for the second location, the second candidate being different from the first candidate; (Cloonan ¶ 066, ll 1-11: latency of every packet is iteratively compared to the maximum latency of all previously tested packets; maximum parameter determined and stored)    
d)  obtaining a second difference between the second maximum delay time and the second minimum delay time; (Cloonan ¶ 029, ll 1-5: yields a desired range (i.e. difference) between minimum desired latency and maximum desired latency)      
e)  determining the first candidate as the second location when the first difference is smaller than the second difference; (Cloonan ¶ 029, ll 5-10: scheduling algorithm attempts to transmit packets to their destination so that the actual latency experienced by packets is greater than or equal to the minimum desired latency and less than or equal to the maximum desired latency; ¶ 025, ll 1-9: higher priority data flows getting preferential treatment such as more bandwidth thereby enabling more rapid transport and lower latency (i.e. reduced delay); ¶ 016, ll 1-7: monitors latency of every packet passing through system and uses that information to dynamically adjust performance of a scheduling algorithm) and
f)   determining the second candidate as the second location when the second difference is smaller than the first difference. (Cloonan ¶ 029, ll 5-10: scheduling algorithm attempts to transmit packets to their destination so that the actual latency experienced by packets is greater than or equal to the minimum desired latency and less than or equal to the maximum desired latency; ¶ 025, ll 1-9: higher priority data flows getting preferential treatment such as more bandwidth thereby enabling more rapid transport and lower latency (i.e. reduced delay); ¶ 016, ll 1-7: monitors latency of every packet passing through system and uses that information to dynamically adjust performance of a scheduling algorithm)    

Regarding Claim 7, Cloonan discloses the non-transitory computer-readable recording medium according to claim 6, the process further comprising:
a)  performing a process of data flows arriving within a range of a first time window before the rearrangement is executed; (Cloonan ¶ 016, ll 1-7: monitors latency of every packet passing through system and uses that information to dynamically adjust performance of a scheduling algorithm; ¶ 066, ll 1-11: latency of every packet is iteratively (i.e. calculation performed based upon time period) compared to the maximum latency of all previously tested packets; latency parameters determined and stored)    
b)  generating a second time window by adding a smaller value of the first difference and the second difference to the first time window; (Cloonan ¶ 016, ll 1-7: monitors latency of every packet passing through system and uses that information to dynamically adjust performance of a scheduling algorithm; ¶ 066, ll 1-11: latency of every packet is iteratively compared to the maximum latency of all previously tested packets; latency parameters determined and stored) and
c)  performing the process of data flows arriving within a range of the second time window after the rearrangement is executed. (Cloonan ¶ 083, ll 1-3: scheduling algorithm: selection of packets to be transmitted to output port; ¶ 016, ll 1-7: monitors latency of every packet passing through system and uses that information to dynamically adjust performance of a scheduling algorithm; ¶ 025, ll 1-9: higher priority data flows getting preferential treatment such as more bandwidth thereby enabling more rapid transport and lower latency (i.e. reduced delay))     

Regarding Claim 9, Cloonan discloses the non-transitory computer-readable recording medium according to claim 1, the process further comprising:
a)  maintaining a first time-series change in a delay time of a first data flow from a first base and a second time-series change in a delay time of a second data flow from a second base; (Cloonan ¶ 066, ll 1-11: latency of every packet is iteratively (i.e. calculation performed based upon time period) compared to the maximum/minimum latency of all previously tested packets; maximum/minimum determined and stored) and
b)  duplicating a generation element of the first data flow when a similarity between the first time-series change and the second time-series change is equal to or less than a predetermined value; (Cloonan ¶ 066, ll 1-11: latency of every packet is iteratively (i.e. calculation performed based upon time period) compared to the maximum/minimum latency of all previously tested packets; maximum/minimum determined and stored) and
c)  arranging the duplicated generation element at the second base. (Cloonan ¶ 083, ll 1-3: scheduling algorithm: selection of packets to be transmitted to output port; ¶ 016, ll 1-7: monitors latency of every packet passing through system and uses that information to dynamically adjust performance of a scheduling algorithm)   

Claim Rejections - 35 USC § 103  
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cloonan in view of Levi et al. (US PGPUB No. 20180091387).

Regarding Claim 4, Cloonan discloses the non-transitory computer-readable recording medium according to claim 1. 
Cloonan does not explicitly disclose calculating an average delay time and detecting a data flow having an average delay time. 
However, Levi discloses: the process further comprising: 
a)  calculating an average delay time by averaging delay times of the plurality of data flows; and b) detecting, as the target data flow, a data flow having a delay time having a largest difference with respect to the average delay time among the plurality of data flows. (Levi ¶ 030, ll 1-10: parameter specifies a packet latency value; and the switch identifies a given data flow when a value of a statistical property (e.g., such as an average value) calculated over multiple packet latencies of respective packets belonging to the given data flow exceeds a predefined latency threshold)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cloonan for calculating an average delay time and detecting a data flow having an average delay time as taught by Levi. One of ordinary skill in the art would have been motivated to employ the teachings of Levi for the benefits achieved from a system that enables multiple types of delay parameters to be utilized in latency determinations. (Levi ¶ 030)

5.        Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cloonan in view of Srivastav et al. (US PGPUB No. 20160373294).

Regarding Claim 8, Cloonan discloses the non-transitory computer-readable recording medium according to claim 1.
Cloonan does not explicitly disclose advertising a message and executing an rearrangement. 
However, Srivastav discloses the process further comprising:
a)  advertising a message including at least an own processing capacity; and
b)  executing the rearrangement when a number of approval messages returned from the respective bases is equal to or larger than a predetermined number. (Srivastav ¶ 066, ll 1-10: determine member ports for data flow transmissions is advertised to second network-connected node; list of algorithms includes multiple hash algorithms by which hash values of data packets of data flows are calculated by first network-connected node when data flows are to be transferred to second network-connected node)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cloonan for advertising a message and executing an rearrangement as taught by Srivastav. One of ordinary skill in the art would have been motivated to employ the teachings of Srivastav for the benefits achieved from a system that enables adjustments to data flow processing based upon advertisement or broadcast messages. (Srivastav ¶ 066)





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYUNG H SHIN/                                                                                                  12-3-2021Primary Examiner, Art Unit 2443